     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 1 of 13

                                                                      1




 1                   UNITED STATES DISTRICT COURT

 2                     DISTRICT OF MASSACHUSETTS

 3                                       No. 1:18-cv-11250-WGY

 4

 5   CELLINFO, LLC
                Plaintiff
 6

 7   vs.

 8

 9   AMERICAN TOWER CORPORATION, et al,
                Defendants
10

11
                                 *********
12

13                        For Hearing Before:
                        Judge William G. Young
14

15                      Preliminary Injunction

16
                         United States District Court
17                       District of Massachusetts (Boston)
                         One Courthouse Way
18                       Boston, Massachusetts 02210
                         Wednesday, October 24, 2018
19

20                                ********

21

22                REPORTER: RICHARD H. ROMANOW, RPR
                       Official Court Reporter
23                   United States District Court
           One Courthouse Way, Room 5510, Boston, MA 02210
24                     bulldog@richromanow.com

25
      Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 2 of 13

                                                                       2




 1                         A P P E A R A N C E S

 2

 3    JAMES P. BROGAN, ESQ.
      KEVIN A. LAKE, ESQ.
 4       King & Spaulding, LLP
         1515 Wynkoop Street, Suite 800
 5       Denver, CO 80202
         (720) 535-2310
 6       Email: Jbrogan@kslaw.com
     and
 7    DAVID H. RICH, ESQ.
         Todd & Weld
 8       One Federal Street, 27th Floor
         Boston, Massachusetts 02110
 9       (617) 720-2626
         Email: Drich@toddweld.com
10       For Plaintiff

11

12    JAMES M. WODARSKI, ESQ.
         Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
13       One Financial Center, 42nd Floor
         Boston, Massachusetts 02111
14       (617) 348-1855
         Email: Jwodarski@mintz.com
15       For Defendants

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 3 of 13

                                                                      3




 1                P R O C E E D I N G S

 2                (Begins, 2:30 p.m.)

 3                THE CLERK:      Civil Matter 18-11250, CellInfo

 4   versus American Tower Corporation.

 5                THE COURT:      And now would counsel introduce

 6   themselves and whom they represent.

 7                MR. RICH:     Yeah, Good afternoon, your Honor,

 8   David Rich from Todd & Weld and I represent CellInfo,

 9   the plaintiff.

10                MR. BROGAN:      And with him, your Honor, Jim

11   Brogan from King & Spaulding also representing CellInfo.

12                MR. LAKE:     And, your Honor, Kevin Lake, also

13   from King & Spaulding, also representing CellInfo.

14                MR. WODARSKI:      Good afternoon, your Honor,

15   James Wodarski from Mintz Levin, representing all the

16   American Tower defendants.

17                THE COURT:      Thank you.

18          All right, the plaintiffs have a motion for a

19   preliminary injunction here, correct?

20                MR. BROGAN:      Correct, your Honor.

21                THE COURT:      All right, under Rule 65A, it's

22   combined with trial on the merits.

23          When do you want to try it?

24                MR. BROGAN:      Ideally, your Honor, we would do

25   it the week of January 22nd.          Although given what you
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 4 of 13

                                                                           4




 1   just said earlier, um, picking a month is a little bit

 2   more complicated there.         We'd like to go on a very

 3   accelerated schedule.

 4                THE COURT:      No, I'm all for it and in these

 5   circumstances what I'll do is I'll go toward -- we'll

 6   put it down tentatively, except that I'm not promising

 7   you that date, I'm just putting you on the list and

 8   saying "not before January 22nd," hoping you can resolve

 9   it.

10          That's okay with you?

11                MR. BROGAN:      Yes, thank you, your Honor.

12                THE COURT:      How about the defendants?

13                MR. WODARSKI:      Your Honor, two points.           There

14   is a pending motion to dismiss or to compel arbitration.

15                THE COURT:      I -- one, I'm aware of it, I

16   haven't forgotten it, my game plan was to proceed first

17   on the assumption, which may turn out to be wrong, that

18   it was going to go to resolution in this court.                  So

19   don't think I've taken -- don't think I've ignored it.

20   Assume -- just wrap your mind around the possibility

21   that that motion doesn't work and now we're going to get

22   to it, assume the motion doesn't work, is the end of

23   January okay?

24                MR. WODARSKI:      Your Honor, February or March

25   is what I was going to propose, so February would be --
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 5 of 13

                                                                      5




 1                THE COURT:      Well, the difference is not that

 2   much.     It's on no earlier than the 22nd of January.

 3   Assuming we stay in this court, um, I expect complete

 4   cooperation in expedited discovery so the case will

 5   actually go to trial on or about that date.

 6            Now let's turn to the defense.         They have a motion

 7   to dismiss or to stay in light of what they claim is an

 8   arbitration clause.

 9            Do you oppose that motion?

10                MR. BROGAN:      We do oppose that motion, your

11   Honor.

12                THE COURT:      Are you ready to argue that now or

13   should -- it was on for a preliminary injunction, so I

14   don't insist, or should I put that down for argument

15   within a week or so?

16                MR. BROGAN:      I believe that we're ready, your

17   Honor.

18                THE COURT:      How do you feel?

19                MR. WODARSKI:      Your Honor, we could argue

20   that.

21                THE COURT:      Very well.     All right, it's your

22   motion.     I'll hear you.

23                MR. WODARSKI:      Well, your Honor, effectively

24   the point is very simple, it arises from the contract,

25   um, there's language that says that all claims and
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 6 of 13

                                                                      6




 1   defenses must be raised in an arbitration, there are no

 2   exceptions to it, except for Provision 7.2, which says

 3   that matters involving injunctive relief are excepted

 4   from that.     Your Honor, we've presented you with case

 5   law that says that fundamentally that argument does not

 6   allow them to escape their contractual commitment to

 7   arbitrate all claims.        It allows this Court to, however,

 8   freeze the status quo, um, with preliminary relief of an

 9   injunction while the arbitration panel is set up and

10   prepares to arbitrate the claims.

11          So from our perspective, your Honor, reading the

12   provisions harmoniously, they have contractually

13   committed themselves to arbitrating everything including

14   anything that relates from any provision of the contract

15   including the confidentiality provisions that lead to

16   the claims and counts here, and so we would ask that the

17   case be arbitrated.

18          If this Court, in light of the language of Section

19   7.2, believes that there should be some sort of a

20   preliminary injunction so that the status quo is frozen

21   pending the commencement of arbitration, we're -- as

22   we've indicated to the other side, we're fine with that,

23   we just think it's absolutely inappropriate for them to

24   try and arbitrate -- or to actually litigate the

25   substantive dispute here.
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 7 of 13

                                                                       7




 1                THE COURT:      Um, one, I hear you and I

 2   understand your argument.         Let me turn to the

 3   plaintiffs.

 4          I think he accurately states the law, um, so

 5   having said that, let me hear you.

 6                MR. BROGAN:      Your Honor, Article 7 addresses

 7   the issue of arbitration.         There are two parts to

 8   Article 7, 7.1 and 7.2.         Article 7.1 says that we will

 9   arbitrate these things subject to the provisions of this

10   article, not to that paragraph, to the article, which

11   means you have to look at both 7.1 and 7.2.              7.2

12   contemplates a suit in District Court for injunctive

13   relief, which is what we have here.            7.2 provides an

14   exception, if you will, to the arbitration requirement

15   and it deals with precisely the thing that we have at

16   issue here.

17          And so from that perspective --

18                THE COURT:      But as a practical matter -- all

19   right, you people obviously have engaged and in part

20   it's an issue of contract interpretation.              So as a

21   practical matter, we're now on track for a trial,

22   because I've collapsed it with trial.

23          I think he's right though in saying that the --

24   that these provisions are usually read as allowing for

25   injunctive relief to freeze the status quo.              So I'm
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 8 of 13

                                                                        8




 1   prepared to -- it's not likely I'm going to dismiss this

 2   because I've got a role here, so I'm prepared to hold

 3   the hearing -- I'm not for making determinations on the

 4   basis of affidavits.        In another case, and I'm so fond

 5   of citing it, I have called affidavits "The Potemkin

 6   Villages of American litigation, all lawyer-created

 7   facade and no internal architecture."             I repeat it ad

 8   nauseam.     And so here we're going to have to have

 9   evidence.     But the two provisions read together may

10   limit the scope of what I do, but of course it will be

11   done on an evidentiary record and one imagines the

12   arbitrators might pay attention to it.

13                MR. BROGAN:      The exemption, your Honor, in 7.2

14   says that any matter involving injunctive relief is

15   outside of the arbitration.

16                THE COURT:      So your interpretation is, because

17   this clearly involves injunctive relief, that it goes to

18   final judgment in this court without reference to the

19   arbitrators?

20                MR. BROGAN:      That is correct, your Honor.

21                THE COURT:      Um, I'm going to take the matter

22   under advisement.       I appreciate you both stepping up to

23   the plate.

24          But let's now assume it the defense's way, let's

25   assume that my interpretation of the contract is what
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 9 of 13

                                                                      9




 1   has just been argued to me, then I think I'm in a

 2   position to deny the motion to dismiss.             You're content

 3   with hearing the -- whether it's preliminary and it can

 4   only freeze the status quo or whether it's the whole

 5   enchilada, you're okay with hearing that starting on the

 6   22nd of January, and, um, I do have a role and I will

 7   exercise that role.        Now, if I interpreted the contract

 8   their way, in my mind that's the result.

 9          Have I missed something?          To the plaintiff.

10                MR. BROGAN:      I think that, um, with respect to

11   Paragraphs 3.1 in the MCSA and 9.1 in the MCSA, that

12   both contemplate injunctive relief and contemplate

13   injunctive relief in situations such as this where you

14   have a breach of that confidentiality provision that

15   leads to here misappropriation of trade secrets, I think

16   that's specifically contemplated to be addressed in a

17   District Court so that you can get the relief, the

18   permanent relief that you need.

19                THE COURT:      Yeah, but you said you were fine

20   with going on the 22nd of January?

21                MR. BROGAN:      Yes, that's true, that's

22   absolutely true, your Honor.

23                THE COURT:      Well you're rearguing the

24   position.     I don't hear you say there's anything wrong,

25   as a practical matter, with how I propose to proceed?
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 10 of 13

                                                                       10




 1                 MR. BROGAN:     That's correct, your Honor.

 2                 THE COURT:     Nor from your point of view, you

 3   win on the contract interpretation and I'll have some

 4   sort of proceeding at the end of January, some sort of

 5   evidentiary proceeding, the only -- you win it and

 6   they'll be no injunctive relief of any sort.               If you're

 7   right on the contract interpretation, there may well be

 8   injunctive relief, but of a limited sort, meanwhile the

 9   arbitrators can pull themselves together.

10           Have I got it right?

11                 MR. WODARSKI:      I think fundamentally, your

12   Honor, although Mr. Brogan's comments raise an

13   additional issue.        He says that it's an action for

14   injunctive relief that's contemplated by his view of the

15   contract, which entitles him also to that permanent

16   relief of injunctive relief.

17                 THE COURT:     Yeah, I know you don't think so.

18   I don't know the answer.

19                 MR. WODARSKI:      But to be clear, your Honor,

20   then in that circumstance that you're contemplating,

21   there's the problem that the complaint seeks legal and

22   other equitable remedies here, and even under what he

23   just described as his view of the contract, nothing

24   would be permitted other than a request for preliminary

25   and permanent injunctive relief here.
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 11 of 13

                                                                       11




 1                 THE COURT:     I know that's your position.

 2                 MR. WODARSKI:      Thank you, your Honor.

 3                 THE COURT:     All right.     Thank you.

 4            The most I can do here is the following, and I've

 5   done it.     I've collapsed further hearing with trial on

 6   the merits, I've set the hearing not to begin before the

 7   22nd of January in 2019, but as soon as -- either on

 8   that day or as soon thereafter as the parties may be

 9   heard.     And now I'll go further to deny the motion to

10   dismiss, but of course I'm taking under advisement the

11   interpretation of the contract.

12            All right.    Thank you very much.

13                 MR. WODARSKI:      Thank you very much, your

14   Honor.

15                 MR. BROGAN:     Your Honor, there is one thing.

16                 THE COURT:     What?

17                 MR. BROGAN:     From a discovery standpoint, the

18   defendants have so far refused to engage in scheduling

19   with respect to discovery or discovery absent a --

20                 THE COURT:     Well "so far" was before we held

21   this hearing --

22                 MR. BROGAN:     That's true, your Honor.

23                 THE COURT:     Now we've held it.

24                 MR. BROGAN:     Okay.

25                 THE COURT:     And so now both sides have heard
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 12 of 13

                                                                       12




 1   me say that I expect complete cooperation in expedited

 2   discovery.

 3                 MR. BROGAN:     Okay.

 4                 THE COURT:     I think there's an obligation on

 5   me as well.      I should interpret the contract just as

 6   rapidly as I can to the extent necessary to resolve this

 7   issue of the scope of the remedy that is in this court.

 8   I will try to do so.

 9           One thing I didn't say.         Should you settle it, a

10   simple phone call to Ms. Gaudet is all that's required.

11   Put on the report how little or much you want and you

12   will find us all sweet reason.           Don't ever make the call

13   and say it's settled unless it's really settled, because

14   if thereafter you try to unwind it, I will be very

15   sticky.

16           Thank you.

17                 (Ends, 2:45 p.m.)

18

19

20

21

22

23

24

25
     Case 1:18-cv-11250-WGY Document 47 Filed 10/29/18 Page 13 of 13

                                                                       13




 1                      C E R T I F I C A T E

 2

 3

 4            I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER,

 5   do hereby certify that the foregoing record is a true

 6   and accurate transcription of my stenographic notes

 7   before Judge William G. Young, on Wednesday, October 29,

 8   2018, to the best of my skill and ability.

 9

10

11

12   /s/ Richard H. Romanow 10-29-18
     __________________________
13   RICHARD H. ROMANOW   Date

14

15

16

17

18

19

20

21

22

23

24

25
